NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VVILLIAM A. HIMCHAK, III,
Petitioner, -
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondemf.
2011-3102 _
Petition for review of the Merit Systems Protection
Board in case no. DC1221100311-W-1.
ON MOTION
ORDER
The Department of the Navy moves without opposi~
ti0n to reform the official caption to designate the Merit
Systems Protecti0n Board as the respondent
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case We

HIMCHAK V. MSPB 2
determine that the Board should be designated as the
respondent.
Accordingly,
IT ls ORDERED THAT:
(1) The motion is granted. The revised official cap-
tion is reflected above.
(2) Wil1iam A. Himchak’s brief is accepted The
Board’s brief is due within 21 days of the date of filing of
this order. -
FoR THE CoURT
am 1 5  /s/ Jan Horbaly
Date J an Horba1y
Clerk .
cc: William A. Himchak, III `
Renee Gerber, Esq.
Michael Carney, Esq. (Copy of Petitioner's lnformal
` 1
Br1ef Enc osed) tm wu R1EyEEPpEAtS F0R
939 ms FEnERA1. crRculT
JUN 15 2011
.IAN HORBALY
CLERK